Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The claims are allowable if the double patenting rejections can be overcome.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 239-244, 246-259 and 262-270 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 22-30 of U.S. Patent No. 1,0791,052 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of U.S. Patent No. 1,0791,052 B2.
In particular, claims 1 and 22 of U.S. Patent No. 1,0791,052 B2 recite the limitation “generating, by the routing device, a modified first packet further comprising a packet identifier field including a packet identifier” and “modified first packet,” which are not present in claims 239 and 255 of the instant application.
Furthermore, claims 239 and 255 of the instant application recite “wherein the at least first and second fragments each comprise a field indicating that the respective fragment is associated with the first packet” while claims 1 and 16 of U.S. Patent No. 1,0791,052 B2 recite “wherein the at least first and second fragments each comprise a packet identifier field having a same packet identifier as the modified first packet.”  A packet identifier field having a same packet identifier as the first packet is a type of field indicating that the respective fragment is associated with the first packet.
Hence the claims of U.S. Patent No. 1,0791,052 B2 anticipate those of the instant application and the claims of the instant application, and, if issued, would provide an unjustified extension of the term of the right to exclude granted by a U.S. Patent No. 10791052 B2.  See the Manual of Patent Examining Procedure 804 II B 1.
The claims of the application and U.S. Patent No. 1,0791,052 B2 follow, with the differences in bold face.

Application 17/033,394
U.S. Patent No. 1,0791,052 B2


Claim 239,     A method of managing packets, the method comprising: 
receiving, by a routing device comprising a plurality of interfaces, a first packet of a plurality of packets comprising a target address field and a source address field, wherein the routing device is communicatively coupled to a plurality of devices via the plurality of interfaces; 
generating, by the routing device, at least a first and a second fragment based on the first packet, wherein the at least first and second fragments each comprise a subset of the first packet and whereby the first packet is capable of being reassembled from the at least first and second fragments, and wherein the at least first and second fragments each comprise a field indicating that the respective fragment is associated with the first packet; 
generating, by the routing device, at least one fragment-copy of the first fragment, wherein the at least one fragment-copy of the first fragment comprises a packet identifier field having a same packet identifier as the first fragment; 
generating, by the routing device, at least one fragment-copy of the second fragment, wherein the at least one fragment-copy of the second fragment comprises a packet identifier field having a same packet identifier as the second fragment; 
identifying, by the routing device, at least one characteristic of the first packet;
determining, by the routing device, a first time period and a second time period based on the at least one characteristic; and 
transmitting, by the routing device, the first fragment, the at least one fragment-copy of the first fragment, the second fragment, and the at least one fragment-copy of the second fragment to a target device, wherein transmission of the at least one fragment-copy of the first fragment is delayed with respect to transmission of the first fragment according to a first time period and transmission of the at least one fragment-copy of the second fragment is delayed with respect to transmission of the second fragment according to a second time period
Claim 1,   A method of managing packets, the method comprising: 
receiving, by a routing device comprising a plurality of interfaces, a first packet of a plurality of packets comprising a target address field and a source address field, wherein the routing device is communicatively coupled to a plurality of devices via the plurality of interfaces; 
generating, by the routing device, a modified first packet further comprising a packet identifier field including a packet identifier; 
generating, by the routing device, at least a first and a second fragment from the modified first packet, wherein the at least first and second fragments each comprise a subset of the modified first packet and whereby the modified first packet is capable of being reassembled from the at least first and second fragments, and wherein the at least first and second fragments each comprise a packet identifier field having a same packet identifier as the modified first packet; 
generating, by the routing device, at least one fragment-copy of the first fragment, wherein the at least one fragment-copy of the first fragment comprises a packet identifier field having a same packet identifier as the first fragment; 
generating, by the routing device, at least one fragment-copy of the second fragment, wherein the at least one fragment-copy of the second fragment comprises a packet identifier field having a same packet identifier as the second fragment; 
identifying, by the routing device, at least one characteristic of the first packet; 
determining, by the routing device, a first time period and a second time period based on the at least one characteristic; and 
transmitting, by the routing device, the first fragment, the at least one fragment-copy of the first fragment, the second fragment and the at least one fragment-copy of the second fragment to a target device, wherein transmission of the at least one fragment-copy of the first fragment is delayed with respect to transmission of the first fragment according to the first time period and transmission of the at least one fragment-copy of the second fragment is delayed with respect to transmission of the second fragment according to the second time period
Claim 240,   The method of claim 239, wherein the transmitting comprises: 
transmitting the first fragment and a first fragment-copy of the second fragment to the target device via a first interface; and 
transmitting the second fragment and a first fragment-copy of the first fragment to the target device via a second interface
Claim 2,   The method of claim 1, wherein the transmitting comprises: 
transmitting the first fragment and a first fragment-copy of the second fragment to the target device via a first interface; and 
transmitting the second fragment and a first fragment-copy of the first fragment to the target device via a second interface
Claim 241,   The method of claim 240, wherein the first interface and the second interface are physical interfaces
Claim 3,   The method of claim 2, wherein the first interface and the second interface are physical interfaces
Claim 242,   The method of claim 240, wherein the first interface and the second interface are virtual interfaces, and wherein the virtual interfaces are configured to transmit and receive packets or fragments via a physical interface of the routing device, and wherein the virtual interfaces are configured to have a different address than the physical interface
Claim 4,   The method of claim 2, wherein the first interface and the second interface are virtual interfaces, and wherein the virtual interfaces are configured to transmit and receive packets or fragments via a physical interface of the routing device, and wherein the virtual interfaces are configured to have a different address than the physical interface.
Claim 243,   The method of claim 240, wherein the first fragment, the first fragment-copy of the first fragment, the second fragment, and the first fragment-copy of the second fragment each further comprise a source address field, the method further comprising: 
changing, by the routing device, a content of the source address field of the first fragment and a content of the source address field of the first fragment-copy of the second fragment to reflect an address of the first interface; and 
changing, by the routing device, a content of the source address field of the second fragment and a content of the source address field of the first fragment-copy of the first fragment to reflect an address of the second interface
Claim 5,   The method of claim 2, wherein the first fragment, the first fragment-copy of the first fragment, the second fragment, and the first fragment-copy of the second fragment each further comprise a source address field, the method further comprising: 
changing, by the routing device, a content of the source address field of the first fragment and a content of the source address field of the first fragment-copy of the second fragment to reflect an address of the first interface; and 
changing, by the routing device, a content of the source address field of the second fragment and a content of the source address field of the first fragment-copy of the first fragment to reflect an address of the second interface
Claim 244,   The method of claim 239, wherein the first time period and the second time period are the same
Claim 6,   The method of claim 1, wherein the first time period and the second time period are the same
Claim 246,   The method of claim 245, wherein the at least one characteristic of the first packet is selected from the group comprising an app type and a detected packet rate, and wherein the detected packet rate is a number of the plurality of packets received over a predetermined amount of time
Claim 7,   The method of claim 1, wherein the at least one characteristic of the first packet is selected from the group comprising an app type and a detected packet rate, and wherein the detected packet rate is a number of the plurality of packets received over a predetermined amount of time.
Claim 247,   The method of claim 239, further comprising changing, by the routing device, a content of the target address field of the first packet to reflect an address of the target device, and wherein the at least first and second fragments comprise a target address field including the address of the target device
Claim 8,   The method of claim 1, further comprising changing, by the routing device, a content of the target address field of the modified first packet to reflect an address of the target device, and wherein the at least first and second fragments comprise a target address field including the address of the target device
Claim 248,   The method of claim 239, wherein the at least first and second fragments further comprise a target address field, the method further comprising: 
changing the target address field of the first fragment to reflect a first address of the target device; and 
changing the target address field of the second fragment to reflect a second address of the target device
Claim 9,   The method of claim 1, wherein the at least first and second fragments further comprise a target address field, the method further comprising: 
changing the target address field of the first fragment to reflect a first address of the target device; and 
changing the target address field of the second fragment to reflect a second address of the target device
Claim 249,   The method of claim 239, wherein at least one packet in the plurality of packets is an IPv4 packet or an IPv6 packet
Claim 10,   The method of claim 1, wherein at least one packet in the plurality of packets is an IPv4 packet or an IPv6 packet
Claim 250,   The method of claim 239, wherein generating the at least first and second fragments further comprises determining, by the routing device, that the first packet exceeds a threshold size
Claim 11,   The method of claim 1, wherein generating the at least first and second fragments further comprises determining, by the routing device, that the first packet exceeds a threshold size.
Claim 251,   The method of claim 250, wherein the threshold size is between 50 to 100 bytes
Claim 12,   	The method of claim 11, wherein the threshold size is between 50 to 100 bytes.
Claim 252,   The method of claim 250, wherein the threshold size is between 100 to 200 bytes
Claim 13,   The method of claim 11, wherein the threshold size is between 100 to 200 bytes.
Claim 253,   The method of claim 250, wherein the threshold size is based upon an app type of the first packet
Claim 14,   The method of claim 11, wherein the threshold size is based upon an app type of the first packet.
Claim 254,   The method of claim 239, wherein the at least first and second fragments each further comprise a field indicating a total number of fragments representing the first packet
Claim 15,   The method of claim 1, wherein the at least first and second fragments each further comprise a field indicating a total number of fragments comprising the modified first packet.
Claim 255,   A routing device comprising: 
a plurality of interfaces, wherein the routing device is communicatively coupled to a plurality of devices via the plurality of interfaces; and 
a processor configured to: 
receive a first packet of a plurality of packets comprising a target address field and a source address field; 
generate at least a first and a second fragment based on the first packet, wherein the at least first and second fragments each comprise a subset of the first packet and whereby the first packet is capable of being reassembled from the at least first and second fragments, and wherein the at least first and second fragments each comprise a field indicating that the respective fragment is associated with the first packet 
generate at least one fragment-copy of the first fragment, wherein the at least one fragment-copy of the first fragment comprises a packet identifier field having a same packet identifier as the first fragment; 
generate at least one fragment-copy of the second fragment, wherein the at least one fragment-copy of the second fragment comprises a packet identifier field having a same packet identifier as the second fragment; 
identify at least one characteristic of the first packet; and 
determine a first time period and a second time period based on the at least one characteristic and 
transmit the first fragment, the at least one fragment-copy of the first fragment, the second fragment, and the at least one fragment-copy of the second fragment to a target device, wherein transmission of the at least one fragment-copy of the first fragment is delayed with respect to transmission of the first fragment according to a first time period and transmission of the at least one fragment-copy of the second fragment is delayed with respect to transmission of the second fragment according to a second time period.
Claim 16,   A routing device comprising: 
a plurality of interfaces, wherein the routing device is communicatively coupled to a plurality of devices via the plurality of interfaces; and 
a processor configured to: 
receive a first packet of a plurality of packets comprising a target address field and a source address field; 
generate a modified first packet further comprising a packet identifier field including a packet identifier; 
generate at least a first and a second fragment from the modified first packet, wherein the at least first and second fragments each comprise a subset of the modified first packet and whereby the modified first packet is capable of being reassembled from the at least first and second fragments, and wherein the at least first and second fragments each comprise a packet identifier field having a same packet identifier as the modified first packet; 
generate at least one fragment-copy of the first fragment, wherein the at least one fragment-copy of the first fragment comprises a packet identifier field having a same packet identifier as the first fragment; 
generate at least one fragment-copy of the second fragment, wherein the at least one fragment-copy of the second fragment comprises a packet identifier field having a same packet identifier as the second fragment; 
identify at least one characteristic of the first packet; 
determine a first time period and a second time period based on the at least one characteristic; and 
transmit the first fragment, the at least one fragment-copy of the first fragment, the second fragment and the at least one fragment copy of the second fragment to a target device, wherein the processor is configured to delay transmission of the at least one fragment-copy of the first fragment with respect to transmission of the first fragment according to the first time period and delay transmission of the at least one fragment-copy of the second fragment with respect to transmission of the second fragment according to the second time period
Claim 256,   The routing device of claim 255, wherein to transmit the processor is configured to: 
transmit the first fragment and a first fragment-copy of the second fragment to the target device via a first interface; and 
transmit the second fragment and a first fragment-copy of the first fragment to the target device via a second interface.
Claim 17,   The routing device of claim 16, wherein to transmit the processor is configured to: 
transmit the first fragment and a first fragment-copy of the second fragment to the target device via a first interface; and 
transmit the second fragment and a first fragment-copy of the first fragment to the target device via a second interface.
Claim 257,   The routing device of claim 256, wherein the first interface and the second interface are physical interfaces.
Claim 18,   	The routing device of claim 17, wherein the first interface and the second interface are physical interfaces.
Claim 258,   The routing device of claim 256, wherein the first interface and the second interface are virtual interfaces, and wherein the virtual interfaces are configured to transmit and receive packets or fragments via a physical interface of the routing device, and wherein the virtual interfaces are configured to have a different address than the physical interface.
Claim 19,   The routing device of claim 17, wherein the first interface and the second interface are virtual interfaces, and wherein the virtual interfaces are configured to transmit and receive packets or fragments via a physical interface of the routing device, and wherein the virtual interfaces are configured to have a different address than the physical interface
Claim 259,   The routing device of claim 256, wherein the first fragment, the first fragment-copy of the first fragment, the second fragment, and the first fragment-copy of the second fragment each further comprise a source address field; and wherein the processor is further configured to: 
change a content of the source address field of the first fragment and a content of the source address field of the first fragment-copy of the second fragment to reflect an address of the first interface; and 
change a content of the source address field of the second fragment and a content of the source address field of the first fragment-copy of the first fragment to reflect an address of the second interface.
Claim 20,   The routing device of claim 17, wherein the first fragment, the first fragment-copy of the first fragment, the second fragment, and the first fragment-copy of the second fragment each further comprise a source address field, and wherein the processor is further configured to: 
change a content of the source address field of the first fragment and a content of the source address field of the first fragment-copy of the second fragment to reflect an address of the first interface; and 
change a content of the source address field of the second fragment and a content of the source address field of the first fragment-copy of the first fragment to reflect an address of the second interface.
Claim 262   The routing device of claim 261, wherein the at least one characteristic of the first packet is selected from the group comprising an app type and a detected packet rate, and wherein the detected packet rate is a number of the plurality of packets received over a predetermined amount of time.
Claim 22,   The routing device of claim 16, wherein the at least one characteristic of the first packet is selected from the group comprising an app type and a detected packet rate, and wherein the detected packet rate is a number of the plurality of packets received over a predetermined amount of time
Claim 263,   The routing device of claim 255, wherein the processor is further configured to change a content of the target address field of the first packet to reflect an address of the target device, and wherein the at least first and second fragments comprise a target address field including the address of the target device.
Claim 23,   The routing device of claim 16, wherein the processor is further configured to change a content of the target address field of the modified first packet to reflect an address of the target device, and wherein the at least first and second fragments comprise a target address field including the address of the target device.
Claim 264,   The routing device of claim 255, wherein the at least first and second fragments further comprise a target address field; and wherein the processor is further configured to: 
change the target address field of the first fragment to reflect a first address of the target device; and 
change the target address field of the second fragment to reflect a second address of the target device.
Claim 24,   The routing device of claim 16, wherein the at least first and second fragments further comprise a target address field and wherein the processor is further configured to: 
change the target address field of the first fragment to reflect a first address of the target device; and 
change the target address field of the second fragment to reflect a second address of the target device
Claim 265,   The routing device of claim 255, wherein at least one packet in the plurality of packets is an IPv4 packet or an IPv6 packet.
Claim 25,   	The routing device of claim 16, wherein at least one packet in the plurality of packets is an IPv4 packet or an IPv6 packet.
Claim 266,   The routing device of claim 255, wherein, when the processor is further configured to determine that the first packet exceeds a threshold size.
Claim 26,   The routing device of claim 16, wherein to generate the at least first and second fragments, the processor is further configured to determine that the first packet exceeds a threshold size.
Claim 267,   The routing device of claim 266, wherein the threshold size is between 50 to 100 bytes.
Claim 27,   The routing device of claim 26, wherein the threshold size is between 50 to 100 bytes.
Claim 268,   The routing device of claim 266, wherein the threshold size is between 100 to 200 bytes.
Claim 28,   The routing device of claim 26, wherein the threshold size is between 100 to 200 bytes.
Claim 269,   The routing device of claim 266, wherein the threshold size is based upon an app type of the first packet.
Claim 29,   The routing device of claim 26, wherein the threshold size is based upon an app type of the first packet
Claim 270,   The routing device of claim 255, wherein the at least first and second fragments each further comprise a field indicating a total number of fragments representing the first packet.
Claim 30,   The routing device of claim 16, wherein the at least first and second fragments each further comprise a field indicating a total number of fragments comprising the modified first packet.


Claim 260 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10791052 B2 in view of what was known by one of ordinary skill in the art before the  claimed invention was effectively filed.
Regarding Claim 260, Claim 21 of U.S. Patent No. 10791052 B2 recites “The proxy device of claim 16, wherein the first time period and the second time period are the same.”  The “routing device” of claim 260 would have been obvious in light of the “proxy device” as the simple substitution of one known element for another to obtain predictable results (Manual of Patent Examining Procedure 2143 I B), especially as Claim 16 of U.S. Patent No. 10791052 B2 recites a routing device but not a proxy device.
Claim 271 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10791052 B2 in view of what was known by one of ordinary skill in the art before the  claimed invention was effectively filed
Regarding Claim 271, Claim 1 of U.S. Patent No. 10791052 B2 discloses 
receiving, by a routing device from a source device, at least a first fragment and a second fragment (Claim 1 “transmitting, by the routing device, the first fragment….the second fragment…to a target device”), wherein each fragment of the first and the second fragment comprises a first field indicating that the respective fragment is associated with the packet (Claim 1 “the at least first and second fragments each comprise a packet identifier field having a same packet identifier as the modified first packet;”), and one or more fields including information necessary to assemble the packet (Claim 1 “assembling, by the routing device, the packet from a subset of the at least first fragment, the at least second fragment”); 
receiving, by the routing device from the source device, at least one copy of the first fragment (Claim 1 “transmitting, by the routing device…the at least one fragment-copy of the first fragment…to a target device”), wherein the at least one copy of the first fragment is received by the routing device at a first time based on a delayed transmission by the source device of the at least one copy of the first fragment with respect to the transmission of the first fragment by the source device (Claim 1 “transmission of the at least one fragment-copy of the first fragment is delayed with respect to transmission of the first fragment according to the first time period”) wherein the transmission of the at least one copy of the first fragment is delayed with respect to the transmission of the first fragment by a first time period determined by the source device based on a characteristic of the packet (Claim 1 “identifying, by the routing device, at least one characteristic of the first packet; determining, by the routing device, a first time period…based on the at least one characteristic…wherein transmission of the at least one fragment-copy of the first fragment is delayed with respect to transmission of the first fragment according to the first time period”); 
receiving, by the routing device from the source device, at least one copy of the second fragment (Claim 1 “transmitting, by the routing device…the at least one fragment-copy of the second fragment to a target device”), wherein the at least one copy of the second fragment is received by the routing device at a second time based on a delayed transmission by the source device of the at least one copy of the second fragment with respect to the transmission of the second fragment by the source device (Claim 1 “transmission of the at least one fragment-copy of the second fragment is delayed with respect to transmission of the second fragment according to the second time period”) wherein the transmission of the at least one copy of the second fragment is delayed with respect to the transmission of the second fragment by a second time period determined by the source device based on the characteristic of the packet (Claim 1 “identifying, by the routing device, at least one characteristic of the first packet; determining, by the routing device,…a second time period based on the at least one characteristic…wherein…transmission of the at least one fragment-copy of the second fragment is delayed with respect to transmission of the second fragment according to the second time period”); and 
assembling, by the routing device, the packet from a subset of the at least first fragment, the at least second fragment, the at least one copy of the first fragment, and the at least one copy of the second fragment (Claim 1 “whereby the modified first packet is capable of being reassembled from the at least first and second fragments”)
Claim 271 would have been obvious over Claim 1 of U.S. Patent No. 10791052 B2 as the simple substitution of one known element for another to obtain predictable results (Manual of Patent Examining Procedure 2143 I B), since Claim 1 of U.S. Patent No. 10791052 B2 describes a transmission process that corresponds to the reception process described by Claim 271 of the instant application.
Claim 272 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10791052 B2 in view of what was known by one of ordinary skill in the art before the claimed invention was effectively filed and in further view of Georges et. al. (US 2014/0068357 A1)
Regarding Claim 272, Claim 1 of U.S. Patent No. 10791052 B2 discloses
receive at least a first fragment and a second fragment from the source device (Claim 1 “transmitting, by the routing device, the first fragment….the second fragment…to a target device”), wherein each of the first and the second fragment comprises a first field indicating that the respective fragment is associated with the packet (Claim 1 “the at least first and second fragments each comprise a packet identifier field having a same packet identifier as the modified first packet;”), and one or more fields including information necessary to assemble the packet (Claim 1 “assembling, by the routing device, the packet from a subset of the at least first fragment, the at least second fragment”); 
receive at least one copy of the first fragment from the source device (Claim 1 “transmitting, by the routing device…the at least one fragment-copy of the first fragment…to a target device”) at a first time based on a delayed transmission by the source device of the at least one copy of the first fragment with respect to the transmission of the first fragment by the source device (Claim 1 “assembling, by the routing device, the packet from a subset of the at least first fragment, the at least second fragment”) wherein the transmission of the at least one copy of the first fragment is delayed with respect to the transmission of the first fragment by a first time period determined by the source device based on a characteristic of the packet (Claim 1 “identifying, by the routing device, at least one characteristic of the first packet; determining, by the routing device, a first time period…based on the at least one characteristic…wherein transmission of the at least one fragment-copy of the first fragment is delayed with respect to transmission of the first fragment according to the first time period”); 
receive at least one copy of the second fragment from the source device (Claim 1 “transmitting, by the routing device…the at least one fragment-copy of the second fragment to a target device”) at a second time based on a delayed transmission by the source device of the at least one copy of the second fragment with respect to the transmission of the second fragment by the source device (Claim 1 “transmission of the at least one fragment-copy of the second fragment is delayed with respect to transmission of the second fragment according to the second time period”) wherein the transmission of the at least one copy of the second fragment is delayed with respect to the transmission of the second fragment by a second time period determined by the source device based on the characteristic of the packet (Claim 1 “identifying, by the routing device, at least one characteristic of the first packet; determining, by the routing device,…a second time period based on the at least one characteristic…wherein…transmission of the at least one fragment-copy of the second fragment is delayed with respect to transmission of the second fragment according to the second time period”); and 
assemble the packet from a subset of the at least first fragment, the at least second fragment, the at least one copy of the first fragment, and the at least one copy of the second fragment (Claim 1 “whereby the modified first packet is capable of being reassembled from the at least first and second fragments”)
This would have been obvious over Claim 1 of U.S. Patent No. 10791052 B2 as the simple substitution of one known element for another to obtain predictable results (Manual of Patent Examining Procedure 2143 I B), since Claim 1 of U.S. Patent No. 10791052 B2 describes a transmission process that corresponds to the reception process described by Claim 272 of the instant application.
Georges discloses a communications device (Fig. 1 Para 14 “Transceiver System”) comprising: a first interface (Fig.1 108 RF Transceiver 112 FSO Transceiver Para 14 17 18 either of the transceivers could correspond to a first interface) configured to communicate with a source device (Fig. 2 204A Para 22 23 one of the communications stations may be the source device); and a processor (Fig. 1 116 Computing System Para 19 20).
This would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed, because what is described is a well-known and conventional general purpose communications device.
Claim 273 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10791052 B2 in view of what was known by one of ordinary skill in the art before the claimed invention was effectively filed.
Regarding Claim 273, Claim 1 of U.S. Patent No. 10791052 B2 teaches a fragment-copy of a first fragment and fragment-copy of a second fragment.   Claim 1 of  U.S. Patent No. 10791052 B2 further teaches the first packet is capable of being reassembled from the at least first and second fragments.
Since (1) each fragment-copy is a copy (copy noun 1. a thing made to be similar or identical to another) of a fragment, and since (2) the packet can be reassembled from the fragments, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed that (3) the first packet is capable of being reassembled from at least one of the first fragment and the at least one fragment-copy of the first fragment and at least one of the second fragment and the at least one fragment-copy of the second fragment.
Claim 274 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 6 of U.S. Patent No. 10791052 B2 in view of what was known by one of ordinary skill in the art before the claimed invention was effectively filed.
Regarding Claim 274, Claim 1 of U.S. Patent No. 10791052 B2 teaches a first and a second time period.  Claim 6 of U.S. Patent No. 10791052 B2 teaches that a first and a second time period may be the same.  Since Claim 6 further limits claim 1, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed that the only possible relationship between the first and second time periods of Claim 1 would be for them to be different.
Claim 275 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of U.S. Patent No. 10791052 B2 in view of what was known by one of ordinary skill in the art before the claimed invention was effectively filed.
Regarding Claim 275, Claim 16 of U.S. Patent No. 10791052 B2 teaches a fragment-copy of a first fragment and fragment-copy of a second fragment.   Claim 16 of  U.S. Patent No. 10791052 B2 further teaches the first packet is capable of being reassembled from the at least first and second fragments.
Since (1) each fragment-copy is a copy (copy noun 1. a thing made to be similar or identical to another) of a fragment, and since (2) the packet can be reassembled from the fragments, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed that (3) the first packet is capable of being reassembled from at least one of the first fragment and the at least one fragment-copy of the first fragment and at least one of the second fragment and the at least one fragment-copy of the second fragment.
Claim 276 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 16 and 21 of U.S. Patent No. 10791052 B2 in view of what was known by one of ordinary skill in the art before the claimed invention was effectively filed.
Regarding Claim 276, Claim 16 of U.S. Patent No. 10791052 B2 teaches a first and a second time period.  Claim 21 of U.S. Patent No. 10791052 B2 teaches that a first and a second time period may be the same.  Since Claim 21 further limits claim 16, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed that the only possible relationship between the first and second time periods of Claim 16 would be for them to be different.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463    

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463